COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NOS. 2-04-001-CR

2-04-002-CR				



JAMES MATTHEW BURSON							APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 372
ND
 
DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On June 17, 2004, this court abated these appeals and remanded the cases to the trial court to conduct a hearing on appellant’s amended motions for new trial.

Prior to our receipt of the record from the hearing in the trial court, on August 25, 2004 appellant’s counsel filed a motion to withdraw the notices of appeal in each case. 

These appeals are reinstated and we have considered appellant's motion to withdrawal his notices of appeal.  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
 
See
 Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeals. 
 See id.;
 
Tex. R. App. P.
 43.2(f).



PER CURIAM

PANEL F:	HOLMAN, LIVINGSTON, and DAUPHINOT, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: September 16, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.